—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered August 10, 1998, convicting him of criminal possession of stolen property in the third degree and unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Finnegan, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
A police officer who was on patrol as part of the Queens Auto Larceny Unit was justified in approaching the defendant’s double-parked vehicle at 1:00 a.m., upon observing that it had no license plate in the front and a 20-day nonresident temporary plate in the rear window (see, People v Ocasio, 85 NY2d 982, 985; People v Liverpool, 160 AD2d 894, 895).
The defendant’s remaining contentions do not warrant reversal, as any error was harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230, 241-242). Bracken, J. P., Thompson, Sullivan and Krausman, JJ., concur.